Case: 2:18-cv-00033-WOB-CJS Doc #: 36 Filed: 05/30/19 Page: 1 of 3 - Page ID#: 112




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                        (Covington)
 --------------------------------
  R. ALEXANDER ACOSTA, Secretary of :
  Labor, United States Department of Labor, :
                                              : Case No. 2:18-cv-00033-WOB-CJS
                             Plaintiff,       :
                                              : Judge Bertelsman
                v.                            :
                                              : Magistrate Judge Smith
  ESTATE OF DALLAS R. TRINKLE,                :
  Jr., et. al.,                               :
                                              :
                             Defendants,      :
                                              :
 --------------------------------

    MOTION TO APPROVE CONSENT ORDER AND JUDGMENT RESOLVING
 REMAINING CLAIMS AS TO DEFENDANTS ESTATE OF DALLAS R. TRINKLE, JR.
    AND CHRISTINE TRINKLE, AS LEGAL GUARDIAN OF GAIL A. TRINKLE

        Now comes, Plaintiff, through counsel, and respectfully requests that the Court approve

 and enter the Consent Order and Judgment, attached hereto, which resolves all remaining claims

 between the Secretary and Defendants Estate of Dallas R. Trinkle, Jr. and Christine Trinkle, as

 Legal Guardian of Gail A. Trinkle.

                                                     Respectfully submitted,

   Dated: May 30, 2019                               /s/ Matthew M. Scheff
                                                     MATTHEW M. SCHEFF (0082229) (OH)
                                                     Trial Attorney

                                                     United States Department of Labor
                                                     Office of the Solicitor
                                                     1240 East Ninth St., Room 881
                                                     Cleveland, OH 44199
                                                     (216) 522-3878
                                                     (216) 522-7172 (Fax)
                                                     scheff.matthew@dol.gov



                                                 1
Case: 2:18-cv-00033-WOB-CJS Doc #: 36 Filed: 05/30/19 Page: 2 of 3 - Page ID#: 113




                                            OF COUNSEL:

                                            KATE S. O’SCANNLAIN
                                            Solicitor of Labor

                                            CHRISTINE Z. HERI
                                            Regional Solicitor

                                            BENJAMIN T. CHINNI
                                            Associate Regional Solicitor




                                        2
Case: 2:18-cv-00033-WOB-CJS Doc #: 36 Filed: 05/30/19 Page: 3 of 3 - Page ID#: 114




                               CERTIFICATE OF SERVICE

        I certify that on May 30, 2019, a copy of the foregoing motion was filed with the

 clerk via the ECF system, which will cause service to be performed on all registered parties.




                                                   /s/ Matthew M. Scheff             _
                                                   MATTHEW M. SCHEFF




                                               3
